DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1-6 are under examination.
Claim 1-6 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation of “…the RebD and RebM…” (line 4) is confusing because the preceding recitation of “RebD and/or RebM” (line 3) includes alterative language  “or”; hence it is not clear if the “total content” of RebD and RebM is the same total content as recited in line 3. The claim is indefinite. Claims 2-6 are also rejected since the claims are depended upon the rejected claim 1. 
In claim 1, the abbreviation of “RebD” is not clear, because “RebD” may represent or associate to multiple different meanings in other art fields; hence it is unclear the metes and bounds of the term 
In claim 1, the abbreviation of “RebM” is not clear, because “RebM” may represent or associate to multiple different meanings in other art fields; hence it is unclear the metes and bounds of the term “RebM” in the claims. For purpose of examination, the abbreviation “RebM” is reference to Rebaudiosides M.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2015/0017284 A1).
Regarding claim 1 and 2, Prakash et al. (Prakash) discloses a beverage comprising rebaudioside M composition (‘284, [0303]) comprising rebaudioside D and rabaudioside M (‘284, [0299]), and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Prakash teaches the catechins is in an amount of about 0.1 ppm to about 1,000 ppm of the beverage (‘284, [0336], [0597]), which overlaps the cited range of 1 to 600 ppm. 
With respect to a weight ratio of the rebaudioside D (RebD) to the catechins, Prakash discloses a weight ratio the rebaudioside D (RebD) to the catechins in a range of about 0.01 to about 1,250 (10/1,000 = 0.01; 125/0.1 = 1250), which overlaps the cited range of 0.43 to 3.00 in claim 1, and overlaps the cited range of 0.60 to 0.80 in claim 2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, 4, 5 and 6, Prakash discloses the catechins is green tea extracts (‘284, [0035]); wherein green tea are well known type of tea made from species Camellia sinensis. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 20140272068 A1).
Regarding claim 1 and 2, Prakash et al. (Prakash) discloses a beverage comprising rebaudiosides combination comprising rebaudioside D and rabaudioside M (‘068, [0016], [0040]), and catechins (‘068, [0258]). The rebaudioside M composition (‘284, [0303]) comprising a combination of sweetness enhancers comprising rebaudioside D (RebD) and rebaudioside M (RebM) (‘284, [0039], [0040]) in an amount of about 100 ppm to about 200 ppm of the beverage (‘284, [0039], which overlaps the cited In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Prakash teaches the catechins is in an amount of about 0.1 ppm to about 1,000 ppm of the beverage (‘068, [0259]), which overlaps the cited range of 1 to 600 ppm. 
With respect to a weight ratio of the rebaudioside D (RebD) and rebaudioside M (RebM) to the catechins, Prakash discloses a weight ratio range of the sweetness enhancers comprising rebaudioside D (RebD) and rebaudioside M (RebM) (‘284, [0039], [0040]) to the catechins (‘068, [0259]) is about 0.1 to 2000, which overlaps the cited range of 0.43 to 3.00 in claim 1, and overlaps the cited range of 0.60 to 0.80 in claim 2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, 4, 5 and 6, Prakash discloses the catechins is green tea extracts (‘068, [0258]).  Green tea are well known type of tea made from species Camellia sinensis. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2014/0271996 A1).
Regarding claim 1 and 2, Prakash et al. (Prakash) discloses a beverage comprising rebaudiosides combination comprising a combination of sweetness enchancer including rebaudioside D (RebD) and rebaudioside M (RebM) (‘996, [0008], [0010], [0020], [0026]), and catechins (‘996, [0278]). Prakash teaches the combination including the rebaudioside D (RebD) and the rebaudioside M (RebM) in an amount of about 100 ppm to about 200 ppm of the beverage (‘996, [0016]) which overlaps the cited range of 20 to 300 ppm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The catechins is in an amount of about 0.1 ppm to about 1,000 ppm of the beverage (‘996, [0279]), which overlaps the cited range of 1 to 600 ppm. 
With respect to a weight ratio of the rebaudioside D (RebD) and rebaudioside M (RebM) to the catechins, Prakash discloses a weight ratio range of the sweetness enhancers comprising the rebaudioside D (RebD) and the rebaudioside M (RebM) (‘996, [0016]) to the catechins (‘996, [0279]), 
is about 0.1 to 2000, which overlaps the cited range of 0.43 to 3.00 in claim 1, and overlaps the cited range of 0.60 to 0.80 in claim 2.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 3, 4, 5 and 6, Prakash discloses the catechins is green tea extracts (‘996, [0278]).  Green tea are well known type of tea made from species Camellia sinensis.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-6 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1-10 of U.S. Patent 10,645,964 B2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 1-6 be found allowable, claim 1-6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 1-6 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-10 of prior U.S. Patent No. 10,645,964. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792